 616DECISIONSOF NATIONALLABOR RELATIONS BOARDMidland Painting Co., Spec Painting and Decorating,Inc., and Harry Masarsky I and District Council No.9 of NewYork City,International Brotherhood ofPainters and Allied Trades,AFL-CIO. Case 29-CA-4602October 28, 1976DECISION AND ORDERBy CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOOn May 11, 1976, Administrative Law Judge PaulE.Weil issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions I of the Administrative Law Judge andto adopt his recommended Order, as modified here-in a,ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that-the Respondent, Mid-land Painting Co., Spec Painting and Decorating,iThe name of Respondent is modified in accordance with the GeneralCounsel'smotion,duly served on Respondent prior to the hearing, whichwas granted by the Administrative Law Judge at the aforesaid hearing2The General Counsel has excepted to the Administrative Law Judge'sfailure specifically to find that Respondent also violated Sec 8(a)(1) and (5)when,on or about July 31,1975, and thereafter,it refused to honor or giveeffect to the terms of the collective-bargaining agreement with the Union. Insupport thereof,General Counsel relies on the facts establishing Respon-dent's cessation of payments to the Union's trust funds as required by thatagreement and its unilateral subcontracting of the work of the unit employ-eesWe agree with the General Counsel and accordingly find the additionalviolation as urged3We note the inadvertence appearing in the second sentence of the para-graph preceding the Administrative Law Judge's Conclusions of Law find-ing a violation of "Section 8(a)(3) and(5)" instead of "Section 8(a)(1) and(5) " In adopting his Conclusion of Law 3, we amend it by inserting "and bynot giving effect to the collective-bargaining agreement,"between the words"Union," and "Respondent" therein4We find ment in the General Counsel's exceptions to the AdministrativeLaw Judge's failure to include the names of Spec Painting and Decorating,Inc, and Harry Masarsky in his recommended Order and notice and torequire that Respondent bargain ingoodfaithwith the Union,giving fulleffect to their collective-bargaining agreement,in the event Respondent re-sumes operations,and shall modify the said Order and notice accordinglyInc., and Harry Masarsky, Rego Park, New York, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order,as herein modified:1.Add the following as paragraph 1(c) and relet-ter the original 1(c) as '1(d):"(c) Failing or refusing to honor or give effect tothe-terms of the collective-bargaining agreement withthe Union,"2.Substitute the following as paragraph 2(a):"(a)Resume operations from its place of businessinRego Park, New York, using the employees ofMidland Painting Co., formerly employed in the per-formance of such work, and bargain in good faithwith the Union, giving full effect to their collective-bargaining agreement; or, in the alternative, meetand bargain with the Union about subcontracting orceasing to perform such work."3.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a. chance togive evidence, the National Labor Relations Boardhas found that we violated the National Labor Rela-tions Act and has ordered us to post this notice andwe intend to carry out the Order of the Board andabide by the following:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with,restrains, or coerces employees with respect tothese rights.WE WILL NOT negotiate directly with our em-ployees concerning their wage, hours, and work-ing conditionswithout consultingwith theunion, and WE WILL NOT subcontract the work ofour employees without notifying the Union,and, if it requests an opportunity to bargain,bargaining with it.WE WILL NOT refuse or fail to honor or giveeffect to our collective-bargaining agreementwith the Union.226 NLRB No. 92 MIDLAND PAINTING CO.WE WILLmake whole any employees whowere working for us beforeJuly 31, 1975, for anypay theymay have lost as a result of our unila-teral decision-to subcontract the work that theyhad done, asset forthin the decision in this case.WE WILLeither reopen our business,as it wasdone before July28, 1975, andbargain in goodfaith with DistrictCouncil No. 9 of New YorkCity,International Brotherhood of Painters andAllied Trades,AFL-CIO,giving full effect toour collective-bargaining agreement;or WE WILL,upon request,bargain with the Union about ourdecision to subcontract our work or close ourbusiness.MIDLAND PAINTING CO., SPEC PAINTING ANDDECORATING, INC., AND HARRY MASARSKYDECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Administrative Law Judge: On September26, 1976, District Council No. 9 of New York City, Inter-national Brotherhood of Painters and Allied Trades, AFL-CIO, hereinafter called the Union, filed with the RegionalDirector for Region 29 of the National Labor RelationsBoard, hereinafter called the Board, a charge alleging thatMidland Painting Co. and Spec Painting and Decorating,Inc., hereinafter called respectively Midland and Spec andcollectively Respondent, violated Section 8(a)(5) and (1) ofthe Act by transferring its business from Midland, whichhad a collective-bargaining agreement with the Union, toSpec, which did not, and by Spec refusing to recognize andbargain with the Union. On November 5, 1975, the Re-gional, Director for Region 29, on behalf of the Board'sGeneral Counsel, issued a complaint and notice of hearingalleging that Spec is a successor to Midland and that Specand Midland are a single integrated business enterprise,and that Respondent ceased honoring and giving effect tothe contract between Midland and the Union, negotiatedindividually with the employees concerning their wages,hours, and working conditions, and subcontracted all of itswork without notice to the Union and without giving theUnion an opportunity to bargain about its decision to sub-contract, all in violation of Section 8(a)(5) and (1) of theAct. On December 16, Spec and Midland each filed lettersdenying each and every allegation contained in the com-plaint other than that the charge was filed. Each letter wassigned by Harry Masarsky. On December 19, Harry Ma-sarsky, on a copy of each of the December 16 letters, addi-tionally stated that the respective Respondent, Spec andMidland, amended its answer to admit the jurisdictionalfacts and that Spec is a successor to Midland. Respondent,by the amendment, also admitted that the Association ofMaster Painters and Decorators of the City of New York,Inc., hereinafter called the Association, included Midlandas a member, negotiated a collective-bargaining agreement617on behalf of its members with the Union, and that theUnion is the collective-bargaining representative of the em-ployees of the employer-members of the Association in anappropriate unit consisting of all journeymen and appren-tice painters and paperhangers and persons employed inrelated work employed by the said employer-members, aunit I find appropriate.Respondent also admits that Harry Masarsky has at alltimes been the president of Spec and Midland, acting ontheir behalf and an agent thereof. On issues thus joined thematter was set down for hearing on January 6, 1976; how-ever, on December 22, Mr. Masarsky requested an exten-sion of at least 1 month on the ground that Spec and theUnion are continuing settlement efforts. Pursuant to thisrequest, the hearing was rescheduled to February 17, 1976.On February 3, 1976, a letter was delivered to the RegionalOffice requesting another postponement of the hearing onthe grounds that Masarsky's physician advised him againstcoming to New York due to poor health. This was accom-panied by a letter dated February 3, 1976, signed by aphysician of New York City, stating that Masarsky suf-fered from chronic bronchitis with moderate emphyse-matous changes and that the doctor had recommendedthat he spend as much time as possible in Florida, especial-ly at this time of the year. Again the hearing was resched-uled, from February 17 to April 1, 1976. On March 30,1976, another request for postponement was received fromSpec's office in Rego Park, New York, signed by Jean Sil-verberg, secretary of Spec Painting and Decorating, Inc.,stating that Masarsky requested a postponement until May1due to doctor's orders. This was accompanied by anotherletter, dated March 24, 1976, from Masarsky's doctor, stat-ing that Masarsky has been under his care for 2 years for achronic bronchitis condition and he also has a moderatecase of emphysema, and that it was recommended that heseek a warmer climate due to the extent of his problem.This time the Regional Director refused to continue thematter and it came on for hearing before me in, Brooklyn,New York, on April 1, 1976. Respondent was duly notifiedby telegram to his Rego Park, New York, office and to hisMiami Beach, Florida, residence that his request was de-nied. Neither he nor anyone else representing him came tothe hearing.All parties had an opportunity to call and examine wit-nesses and to adduce relevant and material evidence. TheGeneral Counsel called and examined witnesses who wereavailable for cross-examination if Respondent had attend-ed the hearing.Upon the entire record in this case and including myobservation of the witnesses, and upon consideration of theoral argument of the General Counsel, a letter receivedafter the close of the hearing, and a brief received fromRespondent, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTMidland isa New Yorkcorporation engaged in apart-ment painting and related services valued annually in ex-cess of $50,000 for enterprises which are in interstate com- 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerce by reason other than indirect inflow and indirectoutflow.-Spec is a New York corporation engaged in New York incontracting for the performance of apartment painting andrelated service since August 14, 1975.Midland is a member of the Association of MasterPainters and Decorators of the City of New York, Inc,which includes among its members, J. I. Hass, Inc., apainting contractor in New York and in various otherStates of the Union. J. I. Hass, Inc., is engaged in com-merce within the meaning of the Act.Midland and Spec are each owned and managed byHarry Masarsky doing the same work for the same custom-ers, and the two of them together with Harry Masarskycomprise a single employer within the meaning of the Act.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the^Act.III.THE UNFAIR LABOR PRACTICESPrior to July 31, 1975, Midland was a member of theAssociation and party to its contract with the Union. Un-der the terms of that contract all journeymen and appren-tice painters and paperhangers and persons employed inrelated work employed by the employer-members of theAssociation comprised the unit, which I find appropriate.The contract includes a provision that employers shall notcontract out or subcontract any painting, decorating, woodfinishing, or paperhanging work to any subcontractor whoisnot a party to the agreement or to an agreement with alocal or district council affiliated with the Union's interna-tional. It also provides that no journeyman shall engage insubcontracting directly or indirectly.In May or June 1975 Dennis Blumberg, business repre-sentative for the Union, heard a rumor that RespondentMidland was going out of business. He called on Masarskyand said that he understood that Decor Painting and De-corating Corporation, hereinafter called Decor, was think-ing of taking over Midland's painting business. Masarskytold Blumberg that he was going to sell the business toDecor. Blumberg asked how it happened that he had notbeen informed of this- development, and Masarsky saidthat he thought Blumberg knew. After a few more wordsBlumberg left. He later ascertained that, on May 30, Mid-land had informed the trustees of the insurance funds oper-ated by the Union and the Association, that Midland wasno longer in business as of May 30, 1975.Because Decor was a union contractor and was usingsome of Midland's employees, Blumberg carried the matterno further until he heard in mid-June that Decor was notgoing to buy the business. Accordingly he again visitedMasarsky and asked him if he was back in business. Mar-sarsky answered in the affirmative.On July 28, 1975, Masarsky laid off all of his employeesand told them that he was going out of business. TheUnion was informed by Carl Worth, Masarsky's foremanfor 17 years, that he had been laid off by Masarsky whosaid that he was closing the shop. Blumberg checked withMidland's office and found it closed. At-the end of July, areport similar to that filed at the end of May was-receivedat the trust offices again stating that Midland was goingout of business as of July 31, 1975. Armed with this infor-mation Blumberg again went to Midland's offices. He meta Mr. Demetrius from Rhythm Painting and DecoratingCompany coming out of- Respondent's office. Demetriustold him that he was going to, do the 'work for MidlandPainting Company. Blumberg suggested that, if he neededmen to call Blumberg, and within a day or two spoke toMarsarsky who told him that Rhythm was going to do thework.A week or so later Blumberg again went to Midland'soffice which is next door to an office occupied by CarolManagement Corporation, which manages the apartmentbuildings in which Masarsky's enterprises do the paintingand decorating. No one was in Masarsky's office so Blum-berg asked the office girl of Carol Management Corpora-tion if Rhythm or Midland was around. She said, "No, notyet." As he left the office, Blumberg noticed a letterbox ona desk with a bill of lading addressed to Spec Painting andDecorating, Inc. This aroused his curiosity and he went tothe secretary of state's office and got a copy of the incorpo-ration papers of Spec which provided no information otherthan that the certificate of incorporation was issued onJune_ 10, 1975, that the secretary of state is designated asthe agent of the corporation upon whom process may beserved, and that the corporate officer to whom the secre-tary of state shall mail a copy of process is an attorney inLong Island City, New York.'Blumberg next called on the maintenance manager ofCarolManagement Corporation who told him that hedidn't know who owned Spec Painting Corporation, sug-gested that it might be Rhythm or Midland, and stated thatSpec was doing his painting for him.Blumberg next filed "charges," apparently a grievance,through the Union against Midland and Rhythm PaintingCorporation regarding the subcontracting clause in thecontract.' He was informed by the Association that Mid-land was no longer in business and the grievance in regardto Rhythm has never come to a conclusion.On September 26, Blumberg filed the instant chargesagainst Midland and Spec. In early October Masarsky tele-phoned Blumberg and asked him why he filed the charge.Blumberg pointed out that he had never been able to talkto him with regard to the procedures of the contract or thegrievance. In this conversationMasarsky stated that hewas the owner of Spec and because of the increase in wagesin the contract he could no longer afford to pay thepainter's scale. He said that he asked the employees to ac-cept 7 hours' pay for 8 hours' work a day, and asked Blum-berg to meet with him. Blumberg agreed to meet with himto talk about the subcontracting to Spec. Blumberg in-formed the Board's attorney of Masarsky's telephone calland shortly thereafter received another telephone call inwhichMasarsky said, "What the hell did you tell that1A copyof the process in the instant case was attempted to be served onSpec byserviceon the secretaryof state, it was refused MIDLAND PAINTING CO.woman from the Labor Board."Blumberg told Masarskythat he had told the Labor Board attorney everything thatMasarsky had said.An argument ensued and Blumberghung up the telephone.At this time Blumberg was underthe impression that Masarsky was in Florida.Since July 31,no payments have been made by Midlandto the Union's trust funds,no negotiations with regard tosubcontracting have taken place, and the Union has agreedto no variances of the contract on behalf of Midland.On February 3, Hugo Victor Alegre and Clyde Toranzo,former employees of Midland who had been laid off onJuly 28,were called by Masarsky to his office in Queens,New York.On February 4, the following day, the two menmet Masarsky there and he asked them if they would go towork for him to work 8 hours a day for 7 hours' pay, tellingthem that he could not afford to pay the Union's scale.They refused to do so and he suggested that he could paythem on a piecework basis and they could continue to col-lect checks from the unemployment agencies.They againrefused.He told the two men to think it over and to callhim. They went to Toranzo's house from which they calledMasarsky and told him they would not work on that basis.Masarsky said at any rate they should come to his officeprepared to go to work at 9 o'clock the following Wednes-day, which would have been February 11. The two menappeared at Masarsky's office on that date. The secretary,Jean Silverberg,was the only one in the office. She statedthat she knew nothing about them coming back to work.Miss Silverberg called Masarsky by telephone and told thetwo employees that he had to get an answer from the La-bor Board or the Union before he could put them to work.They have had no further contact with Masarsky.2On March 12,1976,, Blumberg went to Midland',s officeinRego Park and was talking with Secretary Silverbergwho told him that as far as she knew Masarskyewas goingout of business on March 15.While he was talking with hera man dressed in painter's clothes approached the door tothe office and Silverberg waved him away and called, "No,not now,later." Blumberg left Masarsky's office a few min-utes later and noticed a truck with painting equipmentdoubleparked in the street.He got into his car and waitedand in a few minutes the same man,dressed in painter'sclothes, came out and drove the truck to Central Gardens,one of the buildings operated by Carol Management Cor-poration.When the truck parked, Blumberg,parked and,introducing himself to the-driver as,the business agent ofthe Painters Union,asked the driver who he was workingfor. The driver said he'was,George Prios and he was work-ing for Masarsky.Blumberg asked Pnos if he'was a mem-ber of the Union.Prios said that he was a member of Local261. Blumberg then asked if Prios was working for Masar-sky or was subcontracting,and Prios stated that it was hisjob and the Union wasn't going to take it away from him.Blumberg told Prios he had no intention of taking the workaway from him but asked if he was working as an employ-ee or subcontractor.Prios said that he was subcontracting2I make no findings of a violation predicated on this evidence,but re-fused to permit the General Counsel to amend his complaint at the hearing,in the absence of notice to Respondent This evidence however corroboratesthe findings below619the work from Masarsky because Masarsky was in somekind of trouble with the Labor Board and went out ofbusiness on March 15.Blumberg pointed out that the manwas in violation of the contract if he was a union mansubcontracting from a union contractor,at which point theman threatened to kill him if he stopped him from per-forming on his subcontract.Blumberg drove away andcalledMiss Silverberg and asked about this man who hadidentified himself as George Prios. Miss Silverberg statedthat he,used to work for Harry.Masarsky.The Union hashad no contact with Masarsky since that date.Discussion and ConclusionsIt is clear from the record that Masarsky, operating un-der the name of Midland Painting Co., a member of theAssociation,had a continuing duty to bargain with theUnion as the representative of his employees.This duty tobargain includes the duty to notify the Union if Respon-dent decides-to subcontract the work theretofore done byhis organized employees?It is equally clear from the rec-ord that Masarsky determined that he could not or wouldnot pay the union scale for the work for which he contract-ed with the Carol Management Corporation, and attempt-ed by subterfuge to, get it done by other means thanthrough his own employees. He first attempted to subcon-tract it to Rhythm Painting Co. Apparently after trying itfor a while Rhythm declined to continue the work for Ma-sarsky,whereupon Masarsky set up a new corporation,Spec, and had employees working for Spec do the work,unknown to the Union.When it became apparent that theUnion was aware of the existence of Spec and its relation-ship with Masarsky,and the Labor Board commenced itsinvestigation,Masarsky then attempted to recall at leastsome of his union employees and negotiated with them toaccept a lower rate than that which he was contractuallyrequired,to pay.When his employees refused to work atthis,rate,Masarsky continued performing on his paintingcontract using Prios, apparently,as a subcontractor .4Throughout these changes Masarsky made no attempt tonegotiate with the Union. He told the union he had beennegotiating with his employees for a lower wage rate, aclear violation of Section 8(a)(3) and(5), and he failed toinform the Union, as he is required both by contract andby law,that he is subcontracting the unit work. Underthese circumstances the violation of Section 8(a)(5) and de-rivatively of Section 8(a)(1) is clear, and I so find.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(6) and(7) of the Act.3Fibreboard Paper Products-Corp v N L R B,379 U S 203 (1964),4Prios'standing with regard to Masarsky is not revealed in the record Hewas apparently an exemployee of Masarsky's,but whether he was perform-ing under a subcontract,on piecework,or on wages, is not revealed on therecordAtany rate it may be inferred that he is performing on the contractsubordinate to Masarsky through Masarsky'sNew Yorkoffice. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By unilaterally deciding to subcontract and imple-menting this decision and by negotiating individually withhis employees who are represented by the Union, Respon-dent has failed and refused to bargain collectively with theUnion as the representative of his employees in the unitfound appropriate above, thereby violating Section 8(a)(5)of the Act.4.By the acts and conduct set forth in paragraph 3,above, Respondent interfered with, restrained, and coercedemployees in the exercise of their rights guaranteed underSection 7 of the Act, thereby violating Section 8(a)(1) ofthe Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies and purposes of the Act.The General Counsel contends that under the facts here-in and the applicable law the remedy should include butnot be limited to an order to Respondent to resume opera-tions with its Midland employees and that said employeesbe awarded backpay. It appears that Respondent, for pur-poses of his health, now resides in Florida, but that hemaintains an office and place of business-in Rego Park,New York, and has continued, at least until March 1976, toperform on his painting and decorating contracts in andaround Queens County, New York. In view of the questionconcerning Masarsky's health, an order to resume opera-tions as an employer would not necessarily be just nor ef-fective.Accordingly, I shall recommend that Respondentbe ordered in the, alternative either to resume operationswith Respondent's employees, making them whole for anyloss of pay suffered by them in the manner set forth in theBoard's decision inF.W."Woolworth Company,90 NLRB289 (1950), with interest as provided in the Board's deci-sion inIsis Plumbing & Heating Co.,138 NLRB 716 (1962),or, on the other hand, if Respondent deems it impossible toresume operations with his own employees, he shall be re-quired to bargain with the Union with regard'either to hisgoing out of business or' his continued operation of thebusiness by subcontracting the actual painting and deco-rating work. In this event, i.e., that Respondent shall deemit impossible to resume operations with his own employees,Respondent shall make his employees' whole for any mon-ey they would have earned until such time as they findother appropriate employment, said backpay to be com-puted according to the same formula as the backpay is tobe computed in the event Respondent chooses to resumehis painting and decorating operation using his own em-ployees.Upon the foregoing findings and the entire record, pur-suant to Section 10(c) of the Act, I issue the following rec-ommended:ORDERSThe Respondent, Midland Painting Co., Rego Park,New York, its officers, agents, successors, and assigns,shall:1.-Cease and desist from:(a)Failing or refusing to bargain with District CouncilNo. 9 of New York City, International Brotherhood ofPainters and Allied Trades, AFL-CIO, or any other 'labororganization, as the representative of his employees in aunit- consisting of all journeymen and apprentice paintersand paperhangers and persons- employed in related workby the members of the Association of Master Painters andDecorators of the City of New York, Inc., including Mid-land Painting Co., by unilaterally and without consultationwith said Union subcontracting the work theretofore per-formed by the employees in said unit, or by setting up anew business entity for the purpose of"performing the workformerly performed by the employees in said unit but with-out using the'employees in said unit.(b)Negotiating individually with the employees in theunit set forth above without knowledge of or consent bythe Union for the purpose of bypassing said Union.'(c) In any like or related manner interfering with, re-straining, or_ coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.2. 'Take the following affirmative action designed to ef-fectuate the polices of the Act:- (a)Resume operations from its place of business inRego Park, New York, using the employees of MidlandPainting Co., formerly employed ' in the performance ofsuch work, or, in the alternative, meeting and bargainingwith the Union about subcontracting or ceasing'to performsuch work.(b) If Respondent chooses to resume operations it shalloffer to the employees it used prior to'its initial cessation ofwork under the business name Midland Painting Co., im-mediate and full reinstatement to their former jobs or, ifthese jobs no longer exist, to substantially equivalent jobs,without prejudice to their seniority or other rights and priv-ileges, and make them whole for any loss of pay they mayhave suffered by `reason of Respondent's cessation of itsoperations under the trade name "Midland Painting Co."in the manner set forth in the section of this Decision enti-tled "The Remedy."(c) In the event Respondent decides either to cease per-forming or to subcontract his functions as a painting anddecorating subcontractor he shall make whole those em-ployees of Midland Painting Co. who were displaced bythis decision in'the amount they would have earned fromthe time they were laid off on July 28, 1975, until such timeas they secure alternative regular employment in an appro-priate job. Said backpay shall be computed as' set forth inthat portion of this Decision entitled "The Remedy."5In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions, and Order,and-all objections thereto shall bedeemed waived for all purposes MIDLAND PAINTING CO.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll and other records necessary to analyze the amount ofbackpay due under the terms of this Order.(e)Post at Respondent's place of business in Rego Park,New York, copies of the attached notice marked "Appen-dix." 6 Copies of said notice, on forms provided by theRegional Director for Region 29, after being duly signedby Respondent, shall be posted immediately upon receipt6 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "621thereof, and be maintained for 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by Respondent'to insure that said no-tices are not altered, defaced, or covered by any other ma-terial.(f)Mail copies of said notices, duly signed as set forthabove, to the last known addresses of each of the employ-ees who were laid off as a result of the cessation of businessof Midland Painting Co. Proof of mailing of such copies ofthe notice shall be afforded the Regional Director for Re-gion 29.(g)Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.